DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on December 11, 2020. 
Claims 1-7 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. JP2019-224689, filed on December 12, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numeral 51 is used to label “a first control section” in the specification, however, in at least FIG. 2, “first control section” is not labeled with numeral 51.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Throughout the specification and in FIG. 3, “bear metal” is recited in relation to the fourth core of a processor. It is unclear what the meaning of “bear metal” is in this context, but will be assumed to be a misspelling of “bare metal.”   Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first control section, a second control section” in claims 1-2, 4-7 and “an imaging section” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function “The first control section 51 includes a processor such as a CPU (Central Processing Unit) or an MPU (Micro Processing Unit). The processor may be a single-core processor that operates in a multi-task manner. However, the processor is preferably a multi-core processor.” [0035] and “The imaging section 4 is attached to the robot arm 22 and images a target of work by the robot 2 and the end effector 26.” [0032], and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paljug (Experimental Study of Two Robot Arm Manipulating Large Objects).
Regarding Claim 1 (and similarly Claim 7), Paljug discloses:
A robot system comprising: a robot arm; (“In this paper, we present an experimental system named TRACS, for two robotic arm coordination system […] TRACS consists of two PUMA 250 robot manipulators,” [Page 177, I. Introduction, left column]
encoders configured to acquire position information of the robot arm; (FIG. 1, encoder)
a first control section configured to execute control processing for controlling operation of the robot arm; and (“To meet this requirement, an AMD29000-based high-speed floating-point coprocessor board from YARC System Corporation is utilized. The YARC board is situated on the PC-AT bus and communicates with the 80286 processor through shared memory and VO space. The user programs the YARC board from the PC-AT entirely in the C language [41]. The YARC board is chosen after a careful evaluation of a number of processors, in terms of their throughput, availability of compilers, and cost. In particular, a benchmark of robot kinematics and dynamics is run to ensure the satisfaction of the computational requirement. The YARC board runs at .8873 milliseconds the benchmark consisting of the direct kinematics, inverse kinematics, Jacobian, inverse Jacobian, and gravity compensation terms of both PUMA 250’s.” [Page 179, left column])
a second control section provided independently from the first control section and configured to transmit a position information request signal for requesting the position information to the encoders, (“A 80286-based PC-AT compatible is chosen as the host computer for the controller development. […] By sending a sequence of instructions to the joint microprocessors, the PC-AT directly reads the encoder values and sends the motor torque values to the D/A converters.” [Page 179, left column])
wherein the second control section transmits an interrupt signal to the first control section according to the transmission of the position information request signal, and the first control section executes the control processing based on the interrupt signal and the position information output from the encoders based on the position information request signal. (“The 80286 processor and the AMD29000 coprocessor are pipelined in such a way that the 80286 performs all the YO operations while the AMD29000 calculates the dynamic control algorithm. The scheduling of the two processors is depicted in Fig. 2. […] “When the interrupt occurs, the 80286 first reads in data from all the sensors (encoders, force/torque sensor, tactile sensors), passes the data to the AMD29000 through shared memory, and triggers the AMD29000 to start the calculation.” [Page 179, right column])
Regarding Claim 4, Paljug discloses:
wherein the second control section repeats the transmission of the position information request signal at a predetermined interval. (“By changing the interrupt vector of INT 8, the entire routine calculating the dynamic control algorithm is placed in the INT 8 interrupt routine, which will be executed every sampling period triggered by the timer interrupt […] When the interrupt occurs, the 80286 first reads in data from all the sensors (encoders…)” [Page 179, left column])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paljug (Experimental Study of Two Robot Arm Manipulating Large Objects) in view of Hong (US-20020068994).
Regarding Claim 2, Paljug does not explicitly disclose a robot system comprising an imaging section and executing image processing for an acquired image. However, Hong discloses:
further comprising an imaging section, wherein the first control section executes image processing for an image acquired by the imaging section. (“Specifically, the upper controller 5 receives vision data of the proceeding working path from a laser vision camera mounted on the robot 1, samples the received vision data, calculates a path error based on the sampled data, and transmits a correction command to the robot controller 3 at predetermined intervals (about 32 msec).” [0033])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Paljug with Hong in order to provide a robot control system that can change the motion of a working robot in real time, as taught by Hong [0059].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paljug (Experimental Study of Two Robot Arm Manipulating Large Objects) in view of Nagasaka (US-20160240077).
Regarding Claim 3, Paljug does not explicitly the encoders being multiplexed. However, Nagasaka discloses:
wherein the encoders are multiplexed. (“Rotary encoders 57 that are disposed in the respective servo motors 36 to 38 output the encoder signals of the respective servo motors 36 to 38 to multiplex communication device 39 via encoder cable 61.” [0024])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Paljug with Nagasaka in order to maintain an appropriate response speed of control as taught by Nagasaka [0008].

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paljug (Experimental Study of Two Robot Arm Manipulating Large Objects) in view of Kinugasa (US-20200047344).
Regarding Claim 5, Paljug discloses:
wherein the robot arm includes a plurality of arms, the robot system includes the encoders respectively corresponding to the arms, and (“all the 12 encoders (12 joints in all for two arms)” [Page 179, left column])
Paljug does not explicitly disclose comparing first individual information held by the first control section with second individual information requested from the second control section according to the interrupt signal. However, Kinugasa discloses:
the first control section executes comparison processing for comparing first individual information held by the first control section according to the interrupt signal and second individual information requested and acquired from the second control section according to the interrupt signal. (“The abnormality detection device includes a first receiver that receives the output signal from the encoder, a second receiver that receives the command position information from the controller, and a determiner that compares the command position information with detection position information of the motor calculated based on the output signal” [0169])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Paljug with Kinugasa in order to increase system safety by detecting operation abnormalities.
Regarding Claim 6, Paljug does not explicitly disclose outputting an abnormal signal when the first and second individual information are different a predetermined number of times. However, Kinugasa discloses:
wherein the first control section outputs an abnormal signal when the first individual information and the second individual information are different a predetermined number of times or more as a result of the comparison processing. (“Safety unit 9 compares the motor command value and the motor detection value, which are received from servo driver 10, and determines an abnormality of encoder 5 based on the comparison result.” [0041] and “Specifically, the predetermined threshold value Pth used for comparing the detection position information with the command position information may be determined based on the difference between the motor command position and the motor detection position.” [0083])
Kinugasa discloses determining encoder abnormalities using a set predetermined requirement. It would have been obvious to one of ordinary skill in the art at the time of filling to have tried other types of predetermined requirements to yield the predictable result of identifying operational abnormalities.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664